FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                        September 19, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
JOSHUA LAMONT SUTTON,

      Plaintiff - Appellant,

v.                                                          No. 17-1077
                                                (D.C. No. 1:14-CV-02379-RM-MJW)
MATTHEW VAN LEEUWEN; BRIAN                                   (D. Colo.)
GOWIN; ANTHONY RODERICK; FRAN
LEPAGE,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, BALDOCK and HOLMES, Circuit Judges.
                 _________________________________

      Joshua Lamont Sutton, a Colorado state prisoner, appeals pro se from the

district court’s adverse judgment. We dismiss this appeal as frivolous because

Mr. Sutton has failed to adequately present any issues for this court’s consideration,

and we therefore assess a strike against Mr. Sutton for purposes of 28 U.S.C.

§ 1915(g).



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                  I. BACKGROUND

      We begin by briefly summarizing the most significant aspects of this case’s

somewhat lengthy procedural history. In Mr. Sutton’s original complaint, he asserted

multiple violations of his constitutional rights arising out of his arrest and

confinement by a number of officers of the City of Pueblo, Colorado Police

Department and the Pueblo County Sheriff’s Office. The district court found the

complaint deficient and ordered him to cure the deficiencies. Mr. Sutton filed an

amended complaint. The district court found that complaint insufficient to satisfy the

pleading requirements of Federal Rule of Civil Procedure 8 and also repetitious of

causes of action he had filed in other cases. Accordingly, the district court ordered

him to file an amended complaint. Mr. Sutton filed a second amended complaint.

The court rejected that complaint, dismissing some claims as legally frivolous, and

ordered him to file another amended complaint.

      Mr. Sutton did so but then sought leave to file a fourth amended complaint.

The fourth amended complaint asserted twelve claims against four defendants who

are the appellees here (Van Leeuwen, Gowin, Roderick, and LePage). The district

court dismissed some of the claims asserted in the fourth amended complaint sua

sponte but otherwise accepted it.

      Defendants Van Leeuwen and Gowin moved to dismiss the claims against

them, and defendants Roderick and LePage filed an answer. A magistrate judge filed

a report and recommendation that the motions to dismiss should be granted,

concluding that the claims against Mr. Van Leeuwen were barred by Heck v.

                                            2
Humphrey, 512 U.S. 477 (1994), that Mr. Van Leeuwen was otherwise entitled to

qualified immunity because there was probable cause for him to arrest Mr. Sutton,

and that Mr. Sutton failed to state a claim against Mr. Gowin for false imprisonment,

malicious prosecution, or use of excessive force. Mr. Sutton filed objections to the

recommendation, defendants Van Leeuwen and Gowin responded to those objections,

and Mr. Sutton filed a reply.

      Before the district court ruled on the recommendation, Mr. Sutton sought leave

to file a fifth amended complaint, adding four defendants and some new claims. The

magistrate judge recommended granting leave to amend in part and denying leave in

part. Mr. Sutton and defendant Gowin both filed objections. But before the district

court ruled on that recommendation and the objections to it, Mr. Sutton sought leave

to file a sixth amended complaint. The magistrate judge recommended that the

motion be denied. Mr. Sutton did not object to that recommendation.

      The district court then issued a twenty-two page ruling on the outstanding

motions and recommendations. The court (1) granted defendant Van Leeuwen and

Gowin’s motions to dismiss; (2) granted in part Mr. Sutton’s motion for leave to file

a fifth amended complaint (to allow amendment of claims against defendants

Roderick and LePage) but otherwise denied that motion; and (3) denied Mr. Sutton’s

motion to file a sixth amended complaint.

      The case then moved forward against defendants Roderick and LePage on four

claims. Mr. Roderick filed a motion to dismiss, and both defendants filed a joint

motion for summary judgment. The magistrate judge recommended granting

                                            3
defendant Roderick’s motion to dismiss for failure to state a claim because

Mr. Sutton failed to allege a constitutionally protected liberty interest that requires a

hearing before placement in administrative segregation. The magistrate judge also

recommended granting the motion for summary judgment based on Mr. Sutton’s

failure to exhaust administrative remedies. Mr. Sutton then asked for an opportunity

to file a response to the summary judgment motion out of time, which the district

court denied because Mr. Sutton already had filed a response, which the magistrate

judge had considered, and had not shown excusable neglect justifying the requested

relief. Turning to the magistrate judge’s recommendation, the district court rejected

Mr. Sutton’s contentions of procedural error and reviewed the recommendation for

clear error because the court determined that Mr. Sutton had not raised specific

objections to the substantive basis for the recommendation. Finding no clear error,

the court granted the motion to dismiss and the motion for summary judgment.

Mr. Sutton appealed.

                                   II. DISCUSSION

      Although we construe pro se filings liberally, we have “repeatedly insisted that

pro se parties follow the same rules of procedure that govern other litigants.” Garrett

v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005) (internal

quotation marks omitted). Federal Rule of Appellate Procedure 28(a) requires an

appellant’s brief to contain, among other things, “a summary of the argument, which

must contain a succinct, clear, and accurate statement of the arguments made in the

body of the brief,” and “the argument, which must contain . . . appellant’s

                                            4
contentions and the reasons for them, with citations to the authorities and parts of the

record on which the appellant relies; and . . . for each issue, a concise statement of

the applicable standard of review.” Fed. R. App. P. 28(a)(7)–(8). Thus, “[u]nder

Rule 28, which applies equally to pro se litigants, a brief must contain more than a

generalized assertion of error, with citations to supporting authority. When a pro se

litigant fails to comply with that rule, we cannot fill the void by crafting arguments

and performing the necessary legal research.” Garrett, 425 F.3d at 841 (alteration,

ellipsis, citation, and internal quotation marks omitted).

       Mr. Sutton’s opening brief falls wholly short in these important respects. As

even our abbreviated recitation of the procedural history of this case shows, the

district court entered many orders adverse to Mr. Sutton concerning a multitude of

motions, four recommendations from the magistrate judge, and various objections (or

the lack thereof) to the substance of those recommendations. In his opening appellate

brief, Mr. Sutton identified several of the district court’s orders but set forth no

reasoned argument why any of them were erroneous other than to state the

conclusion that they violated his “right to a jury trial,” his “‘Bill of Rights,’” or

“other articles of the U.S. Constitution,” Aplt. Opening Br. at 3, 4, and that the

opposing parties’ filings in district court “caused [him] confusion,” id. at 4. Nor did

he provide adequate record citations, and “[i]t is not our role to sift through the

record to find evidence not cited by the parties to support arguments they have not

made,” Cordova v. Aragon, 569 F.3d 1183, 1191 (10th Cir. 2009).



                                             5
       In their answer brief, appellees called attention to these shortcomings, but

Mr. Sutton made an inadequate attempt in his optional reply brief to rectify them. He

asked us to examine various district court filings to deduce his arguments, but

incorporation of district court filings is not “acceptable argument,” and we “adhere to

our rule that arguments not set forth fully in the opening brief are waived,”

Gaines-Tabb v. ICI Explosives, USA, Inc., 160 F.3d 613, 623–24 (10th Cir. 1998).

His repetition of a wholly conclusory reason why he feels he should prevail on appeal

(that he was denied his “Bill of Rights,” in particular his right to a jury trial, see

Reply at 4, 5, 6–7, 8, 10, 14), is of no avail because neither dismissal nor summary

judgment violates the Seventh Amendment right to a jury trial. Shannon v. Graves,

257 F.3d 1164, 1167 (10th Cir. 2001) (summary judgment); Smith v. Kitchen,

156 F.3d 1025, 1029 (10th Cir. 1997) (dismissal).

       Mr. Sutton also faulted the appellees for not attaching to their answer brief his

objections to the magistrate judge’s recommendations, which he says leads to the

conclusion that his objections were detrimental to their arguments. All of his

objections, however, appear in the record transmitted by the district court or

appellees’ supplemental appendix, so his effort to blame the appellees offers him no

refuge from his briefing failures. He blamed this court for sending him a blank

opening-brief form that does not set out all the parts of an opening appellate brief

prescribed by the Federal Rules of Appellate Procedure, but the form makes clear

that it is only “intended to guide [the pro se appellant] in presenting . . . appellate

issues and arguments to the court,” and that if more space is needed, “additional

                                             6
pages may be attached,” Aplt. Opening Br. at 1. The form also emphasizes that the

appellant “should fully set forth all of the arguments that you wish the court to

consider.” Id. (emphasis added). We therefore see no reason this court’s form

should excuse the patent inadequacies in Mr. Sutton’s briefing.

       Finally, Mr. Sutton alleged that his prison law-library time had been

substantially reduced while he was preparing his opening brief, so he asked for leave

to amend that brief or, in the alternative, that we consider his reply brief as an

amended opening brief. He did not explain, however, what he might say in an

amended opening brief other than what he said in his reply, which we have concluded

falls far short of the requirements for an opening brief.

                                 III. CONCLUSION

       We dismiss this appeal as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)

because Mr. Sutton has not presented a reasoned, non-frivolous argument.

Accordingly, we assess a strike against Mr. Sutton for purposes of 28 U.S.C.

§ 1915(g) and deny his motion to proceed on appeal without prepayment of costs and

fees. Mr. Sutton is directed to immediately pay the unpaid balance of the appellate

filing and docketing fees. Mr. Sutton’s motion to file an amended opening appellate

brief is denied.


                                             Entered for the Court


                                             Jerome A. Holmes
                                             Circuit Judge


                                            7